Prior to withdrawal and correction, paragraph 1 of the syllabus of the majority opinion stated: "An agreed statement of facts provided for in section 7294, C. O. S. 1921, as amended by chapter 61, S. L. 1923, before the same is effective, must be approved by the State Industrial Commission by majority of the Commission, as provided in section 7315, C. O. S. 1921." Whereas, in Marland Pro. Co. et al. v. Hogan et al., 146 Okla. 220, 294 P. 115, this court held that where an agreed statement of facts provided for in section 7294, C. O. S. 1921, was entered into, in the absence of fraud, "it shall be binding on the parties," and where "no notice of disapproval was given by the Commission, and under rule 31 of the Commission, in the absence of notice of the Commission's disapproval within five days after filing of the stipulation and receipt, the same shall be considered approved."
It is my opinion that these decisions are in conflict. In the last-cited case it was held that "it was the legislative intent that the Commission have a continuing power and jurisdiction to review its award on the ground of a change in condition only and, except for a change in condition, the award is final and conclusive upon all questions *Page 63 
within its jurisdiction." The final award in the case at bar does not purport to be one upon a change in condition, but, on the contrary, appears to be one as though no former award had been made.
The agreement and settlement approved by the Commission "has the same force and effect as an order and award by the Commission." Pickering Lbr. Co. v. Campbell, 147 Okla. 158,295 P. 596.
We should assume that the Commission did its duty in approving the settlement. Indus. Comm. v. Big Six Coal Co. (Colo.) 211 P. 361; Groveland Coal Mining Co. v. Ind. Comm. (Ill.) 140 N.E. 24; Hackey-Phelps-Bonnell Co. v. Indus. Comm. (wis.) 179 N.W. 590; Hartford Accident  Indus. Co. v. St. Ind. Comm., 87 Okla. 180, 209 P. 775 (wherein the court held, "the presumption is that the Commission in making its award proceeded in accordance with the law"); Liddle v. Dept. of Labor  Ind. (Wash.) 255 P. 385.
The agreement and settlement in this case is either valid or invalid. I do not agree with the view of the majority that its validity is immaterial. If the agreement is a nullity, then the claimant has not filed a claim within one year as required by section 7301, C. O. S. 1921. Nor is there any substitute for a claim, nor has the Commission found facts sufficient to toll the statute of limitation if the same be not considered as a limitation on the right.
If the agreement be held valid (contrary to the view of the majority), then the burden is upon the claimant to show a change in condition subsequent to the settlement "approved August 28, 1928, St. Indus. Comm." (p. 6 R.) in the amount of $2,245.87, based upon the agreement as to the "nature of injury" and "extent of disability" resulting from the "injury occurred October 4, 1928."
My examination of the record convinces me that claimant did not so establish such a change in condition, neither did the Commission so find.
The claimant testified (R. p. 21):
"Q. What change did you notice in your arm between the time this stipulation and receipt was signed to the next two or three months? A. Not any. Q. None at all. A. No, sir. * * * Q. When did you first attempt to get employment? A. In June. Q. In June, nearly a year later, from August, 1928, you had not attempted to work? A. No. Q. Now, at the time you returned to work, was your arm better than it was in August, the last time Dr. Cunningham saw you? A. It had filled out in there. It was a little stouter."
Dr. C.D. Moore testified (R. 26) as to the relative condition of the injury on the date of last hearing with that of August, 1928: "He would approximately be in the same condition then, with reference to strength, as he is at this time."
Dr. Cunningham testified (R. p. 29): "Well he had had a gradual improvement since that time August, 1928."
Dr. West testified (R. p. 32) as to change in condition, "Well, my opinion is that there has been practically no difference, * * *" and that 50 per cent. loss of use of the arm was a liberal estimate. That was the percentage allowed in the settlement agreement.
While Dr. Walden testified there was 75 per cent. disability, he did not testify there had been a change in condition since the settlement.
I have referred to each witness who testified in the hearing, and I am unable to find evidence that would warrant a finding of changed condition.